Citation Nr: 0831718	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974 in the U.S. Army, and later had unverified service in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is of record in the claims file.

In a May 2005 decision, the Board denied the veteran's claim 
of entitlement to service connection for a heart disorder.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision as to that issue and remand 
the veteran's claim for readjudication.  In a January 2006 
Order, the Court granted the joint motion, vacated the 
Board's May 2005 decision as to this issue, and remanded the 
case to the Board for readjudication.  This claim was again 
before the Board in June 2007, at which time the Board 
remanded the veteran's claim for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's heart disorder is due to 
any incident or event in active service, and heart disease is 
not shown to have been manifested either in service or within 
one year after separation from service.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may heart disease be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2003 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2003 rating 
decision, October 2003 SOC, November 2003 SSOC, and June 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The information 
required by Dingess was included in a letter from the RO in 
July 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran's service treatment records (STRs) show that when 
he was examined in October 1971 for enlistment in the Regular 
Army, his heart was reported as normal, and his chest X-ray 
was acceptable.

June 1972 STRs show that the veteran complained of substernal 
chest pain which was recurrent and came on when he exercised 
heavily.  Blood pressure and heart examination were normal, 
and the clinical impression was benign chest pain.  In 
December 1972, the veteran complained of sharp pains just 
below his rib cage on the left side, when stretching or 
bending, and costochondritis was noted.

Medical examination in anticipation of his expiration of term 
of service, in December 1973, shows that the veteran's heart 
was normal on clinical evaluation, and a chest X-ray was 
negative.

The report of an enlistment examination for the Army National 
Guard in March 1974 shows the veteran's heart was normal, and 
a chest X-ray was negative for any abnormality.  In his 
report of medical history, the veteran denied any pain and 
pressure in his chest.

VA outpatient records dated from January 2001 to December 
2002 show the veteran had a heart murmur that was very 
prominent.

In June 2002, the veteran was admitted to the hospital with 
complaints of chest pain.  The impression was a small area of 
stress-induced ischemia involving the inferolateral wall and 
equivocally involving the anterior wall of the left 
ventricle.


In a May 2003 written statement, J.L., M.D., indicated that 
he had treated the veteran for chest pains.  He wrote that 
the veteran had first experienced chest pains in 1972 while 
in service, when he had complained of stabbing chest pains 
which were exertional in nature, and no evaluation was 
performed at that time.  A recent myocardial perfusion scan 
had been compatible with acute myocardial ischemia.  Coronary 
arteriography revealed normal right coronary arteries, with 
no significant occlusive disease.  Although the veteran's 
coronary arteries were normal, his chest pains were highly 
suggestive of angina pectoris, and the possibility of 
coronary artery spasm could not be ruled out.  He claimed 
that the pains he currently had were the same as in 1972.  
Taking that into consideration, Dr. L stated that the 
veteran's present condition is related to the pains that he 
reported in 1972 in service.

In private treatment records dated in July and August 2004, 
Dr. L indicated that the veteran had coronary artery disease, 
peripheral vascular disease, hypertension, and 
hyperlipidemia, and was a tobacco user.  The veteran had 
complaints of persistent angina despite medical therapy.

VA treatment records show that in December 2004 the veteran 
complained of a stabbing chest pain which lasted four to five 
minutes and was alleviated one and a half minutes after 
taking a nitroglycerin tablet.  At a January 2005 VA 
cardiology consultation, a physical examination revealed an 
atrial gallop, a 1/6 early systolic ejection murmur, and 
possibly a subtle injection click.  There was no diastolic 
flow, no ventricular gallop, and no rub.  An EKG study 
revealed voltage criteria for left ventricular hypertrophy.  
The cardiologist felt that the veteran had "very atypical" 
chest pain, and he did not think it was ischemic in nature.

At his March 2005 hearing before the undersigned, the veteran 
stated that he experienced chest pains in service which arose 
at any time, not just after physical activity.  He testified 
that he continued to experience chest pains until his 
discharge in 1974.  He said no tests were done in service to 
determine the cause of the chest pains.  The veteran said 
that, in the year following discharge, he had sought 
treatment, but he had been unable to locate those records 
since then.  Currently, he reported pains from once per month 
to three times per week.  He stated that Dr. L told him his 
chest pains come from an enlarged heart and hypertension.

At an August 2007 VA examination it was noted that in 2005 
the veteran underwent a stent placement in the right coronary 
artery.  He denied ever having a heart attack; he was on 
medication for hypertension, diabetes, and heart disease.  He 
reported having chest pain and shortness of breath about 
twice weekly which was relieved with one nitroglycerin 
tablet.  He said that he had problems with lower extremity 
swelling; he denied chest pain, shortness of breath, 
swelling, or palpitation.  The examiner reviewed the 
veteran's claims file, including the service treatment 
records.  He indicated that Dr. L's opinion to the effect 
that the veteran's episode of chest pain during service was 
likely angina pectoris was mere speculation, because there 
was not enough clinical evidence to reach such a conclusion.  

The examiner further opined that it is at least as likely as 
not (i.e., to at least a 50/50 degree of probability) that 
the veteran has a currently diagnosed heart disorder but that 
it is less likely as not (less than a 50/50 degree of 
probability) that it was caused by, or a result of, an 
incident or event during his active military service.  The 
examiner stated that his opinion was based upon the fact that 
the chest pain experienced by the veteran during service was 
isolated and could have been due to anxiety, physical 
exertion, or other causes besides cardiac abnormality.  He 
noted that there was no associated shortness of breath, 
pressure, sweating, or other symptoms typical of anginal 
pain.  The examiner also noted that the veteran did not 
complain of chest pain after his separation from service, 
until 2002.

The gap of nearly 30 years between the veteran's military 
service and the first time he is shown by the documentary 
record to have been seen for his heart disorder also 
militates against a finding that he suffered from a chronic 
cardiovascular disease in service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

We recognize the sincerity of the arguments advanced by the 
veteran that his current heart disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a heart disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
heart disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a heart disorder is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


